Citation Nr: 0031767	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  98-03 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for heart disability on a 
secondary basis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for service 
connection for heart disability as secondary to service-
connected PTSD.  

The veteran also had appealed a denial of an increased 
evaluation for service-connected PTSD.  However, in May 2000, 
he submitted signed correspondence to the RO notifying VA 
that he was withdrawing his appeal of this issue.


FINDINGS OF FACT

1.  VA has obtained all available evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's heart disability was not caused or 
chronically worsened by his service-connected PTSD.


CONCLUSION OF LAW

The veteran's heart disability is not proximately due to or 
the result of the service-connected PTSD.  38 C.F.R. 
§ 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to service 
connection for heart disability on a secondary basis and that 
he has submitted pertinent evidence in support of his claim.  
The RO has found the claim to be well grounded.  The 
information required of the veteran to enable the RO to 
obtain evidence pertinent to his claim was obtained, and no 
further information or evidence from the veteran is required 
to substantiate his claim.  The RO has obtained the pertinent 
evidence identified by the veteran, as well as Social 
Security Administration records, a VA medical examination 
with an opinion addressing the etiology of the veteran's 
cardiovascular disability, and an opinion from a professor of 
cardiology addressing the relationship between PTSD and heart 
disease.  There is no outstanding evidence which should be 
obtained.  In sum, the facts relevant to this claim have been 
properly developed and there is no further action which 
should be undertaken to comply with the provisions of the 
VCAA.  Therefore, the veteran will not be prejudiced as a 
result of the Board deciding this claim without first 
affording the RO an opportunity to consider the claim in 
light of the VCAA. 

The veteran contends that service connection is warranted for 
his heart disability because it is etiologically related to 
emotional stress due to his service-connected PTSD.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

The medical evidence of record shows that the veteran 
presently has a diagnosis of coronary artery disease and that 
he was treated for an acute myocardial infarction.  He is 
followed on a regular basis for his heart disease.  
Additionally, he receives regular counseling and psychotropic 
medication therapy for his service-connected PTSD, which is 
presently rated as 70 percent disabled.

A private medical treatment report shows that in September 
1996, the veteran complained of experiencing chest pain 
during periods of emotional stress.

In a statement dated in November 1996, a Vet Center social 
worker who had counseled the veteran reported that the 
veteran, "had some severe problems with his PTSD symptoms, 
causing him to be hospitalized for a heart attack."  No 
basis for this opinion was provided.

In September 1997, the veteran submitted copies of articles 
published by Newsday and by the American Heart Association 
which discuss acute and chronic emotional stress as possible 
precursors to various physical diseases, including high blood 
pressure and cardiovascular disease.  The American Heart 
Association article acknowledged that "(i)t is not known 
whether stress acts as an 'independent' risk factor for 
cardiovascular disease."  The Newsday articles cite current 
medical research investigating the question of whether there 
exists a causal relationship between stress and systemic 
diseases including cardiovascular disease.  The articles are 
generally supportive of the premise that emotional stress 
plays a causative role in cardiovascular disease.

In correspondence dated in November 1997, the veteran's 
treating nurse practitioner (a registered nurse in the employ 
of VA) reported that the veteran was not her patient at the 
time of onset of his heart disease.  She stated that there 
were medical studies indicating that prolonged emotional 
stress produced specific physical and chemical changes in the 
human body which elevated blood pressure, caused the heart to 
work harder and could increase the formation of 
atherosclerotic plaque in the blood vessels, thus increasing 
the likelihood of myocardial infarction.  She expressed her 
opinion that the veteran's heart condition was directly 
affected by PTSD.

The veteran underwent a VA examination for compensation 
purposes in May 1998.  The examining physician rendered 
diagnoses of organic heart disease, atherosclerotic sinus 
rhythm, essential hypertension, and chest pain which the 
examiner believed to be most likely due to panic attacks 
secondary to PTSD.  The examiner provided an opinion that the 
veteran's atherosclerotic heart disease was less likely than 
not related to his service-connected PTSD.  The examiner 
further opined that the veteran's PTSD was less likely than 
not to aggravate his current heart disease.  The examiner 
believed that the veteran's chest pain was atypical for 
angina and was a reflection of his panic attacks in view of 
normal Thallium and symptom-limited stress test.  The 
veteran's reported chest discomfort was more compatible with 
panic attacks which only simulated angina.

In response to the RO's request for further clarification of 
his opinion, the VA examiner who conducted the May 1998 
examination submitted an addendum in September 1998.  In 
this, he addressed the November 1997 opinion of the veteran's 
nurse practitioner which associated the veteran's PTSD to his 
heart disease.  The VA examiner, however, did not concur with 
this opinion.  He reported that the veteran's chest pain 
symptoms as described at the May 1998 examination were very 
atypical for angina, that no chest pain was noted on symptom 
limited stress test, and that a perfusion study based on this 
high exercise test did not indicate any ischemic process at 
the time.  The examiner concluded that in view of the 
controversy surrounding the issue of the effect of PTSD on 
the heart, the veteran's atypical symptoms, his high exercise 
capacity, and the absence of myocardial ischemia on testing, 
it was less likely than not that the veteran's PTSD 
aggravated his heart disease. In addition, it was less likely 
than not that PTSD caused his heart disease.

In June 1999, medical records were received from the Social 
Security Administration.  They show that in December 1998, 
the veteran wrote on his own behalf that stress associated 
with his PTSD affected his heart.  Prior to becoming 
disabled, he worked as a bus driver.  The SSA decision 
determined that the veteran was disabled as of September 1998 
due to PTSD and ischemic heart disease.

In correspondence dated in June 1999, the professor of the 
cardiology section of the Medical College of Georgia 
addressed VA's question regarding the likelihood that the 
veteran's PTSD caused or aggravated his cardiovascular 
disease.  The professor stated that hypertension and severe 
atherosclerotic arterial disease were extremely common and 
that the vast majority of such patients did not have PTSD; 
the cause or causes of essential hypertension in most 
patients was unknown; the cause or causes of atherosclerosis 
were not fully documented; that in the medical profession, 
PTSD was not generally included on the list of numerous 
factors associated with increased risk of increased frequency 
and severity of atherosclerosis; and that though exercise, 
emotional joy or anxiety and a variety of psychiatric 
disorders produced brief increases in systolic blood 
pressure, the professor was not aware of convincing data that 
these caused chronic hypertensive or atherosclerotic disease.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for heart disease.  
In this regard the Board notes that there are two 
contradicting VA medical opinions.  The veteran's VA treating 
nurse practitioner provided an opinion in November 1997 that 
the veteran's PTSD directly affected his heart disease.  The 
examiner at the VA examination in May 1998 provided an 
opinion that it is less likely than not that the veteran's 
heart disease was related to or aggravated by his PTSD.  
While both the VA nurse practitioner and the VA examiner 
provided support for their opinions, the VA examiner 
possesses a higher level of medical training as a medical 
doctor than does the registered nurse.  The nurse based her 
opinion on her knowledge of general current medical research 
and theory, whereas the VA examiner based his opinion on 
actual empirical data obtained on medical testing of the 
veteran's cardiovascular system, thus providing a 
significantly more probative basis for his opinion.  Further, 
the examiner had reviewed the nurse practitioner's opinion 
and countered it with his own professional opinion in the 
addendum to his examination report.  The June 1999 
correspondence from the cardiology professor of the Medical 
College of Georgia essentially concurred with the VA 
examiner's opinion.  The article from the American Heart 
Association is general and the article's writer acknowledged 
that it was still not known with certainty whether stress 
acted as an independent risk factor for cardiovascular 
disease.  The articles from Newsday are not from medical 
publications and express the editorial views of journalists 
and not physicians.  Lastly, the statement of the Vet Center 
counselor is of no probative value since the counselor is not 
a physician and is therefore unqualified to present opinions 
regarding medical etiology.  For the same reasons, the 
veteran's assertions of a relationship between his PTSD and 
his heart disease, based on his own layperson's knowledge of 
medicine, are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992)).


ORDER

Service connection for heart disability on a secondary basis 
is denied.



		
	SHANE A. DURKIN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 8 -


